UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




                                       In the
               United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Argued January 6, 2005
                              Decided May 25, 2005

                                      Before

                         Hon. Daniel A. Manion, Circuit Judge

                         Hon. Diane P. Wood, Circuit Judge

                         Hon. Ann Claire Williams, Circuit Judge


No. 04-2843

RHONDA DEJOURNETT,                              Appeal from the United States District
            Plaintiff-Appellant,                Court for the Northern District of
    v.                                          Indiana, Fort Wayne Division.

PARKVIEW HEALTH                                 No. 1:03CV097
SYSTEM, INC.,
              Defendant-Appellee.               Roger B. Cosbey, Magistrate Judge.



                                    ORDER

      Appellant Rhonda DeJournett sued her former employer, Parkview Health
System, Inc. (“Parkview”), to recover severance pay. The district court granted
summary judgment in favor of Parkview, and we affirm.
No. 04-2843                                                                   Page 2

      I.      BACKGROUND

       DeJournett began working as the Evening Supervisor in Parkview’s Dietary
Department on March 6, 1995. In 2000, Parkview decided to reorganize its Dietary
Department (“Department”) by combining its cafeteria positions with the patient
food service positions that were already a part of the Department. While this
reorganization would create five new jobs in the Department, it would also
eliminate DeJournett’s supervisory position.

       On October 30, 2000, Parkview apprised DeJournett of the reorganization,
notified her that her position would eventually be eliminated, and informed her of
the creation of the five new positions for which she was eligible to interview.
DeJournett eventually interviewed for all five of the new positions but ultimately
was not selected for any of them.

       On Thursday, February 1, 2001, DeJournett was scheduled to work from 11
A.M. to 7 P.M. During her shift, DeJournett’s immediate supervisor, Cindy
Morphett, as well as the Vice President for Employee Relations, John Dortch, called
her into a meeting where the two informed DeJournett that she had not been
chosen for any of the five new positions and that her current position would be
eliminated on Monday, February 5, 2001. Morphett and Dortch also explained to
DeJournett that she was eligible to work with Human Resources over the next
thirty days to try to find another position at Parkview. The issue of severance pay,
however, was not discussed at this meeting. In response, DeJournett stated she
had “had enough of this shit” and that she “did not know what the hell [she was]
going to do.” DeJournett then stormed out of the conference room.

       Shortly thereafter, DeJournett returned to the conference room and told
Morphett, “I know this is probably what you want anyway[,] Cindy; here’s your
keys, your pager, your badge, and you better hold onto your ass.” DeJournett then
left the building without finishing the remainder of her shift and failed to show up
on the next day for her scheduled shift. Based on her conduct, Parkview assumed,
and DeJournett does not contest, that DeJournett resigned her position as of
February 1, 2001.

      II.     ANALYSIS

      We review de novo a district court’s grant of summary judgment. Kamler v.
H/N Telecomm. Servs., 305 F.3d 672, 677 (7th Cir. 2002). The issue on appeal is
limited to whether the district court properly interpreted and found under the
terms of Parkview’s Personnel Policy (“Policy”) that DeJournett was not eligible for
severance benefits.
No. 04-2843                                                                       Page 3

      Parkview’s policies regarding department reorganization, position
elimination and severance are set out in the company’s Personnel Policy Manual
and provide, in relevant part:

      IV. PROCEDURE

                                          ***
      A. Department Reorganization

                                        ***
      3. [...] if the reorganization has been completed, and there is not a
      position available for which the employee is qualified, position
      elimination will occur, and the employee will be eligible for the position
      elimination options as outlined by this policy.

                                          ***
      B. Position Elimination

                                           ***
      3. The displaced employee will be given a minimum of four (4) week’s [sic]
      notice of the position elimination. During this time he/she will meet with
      Human Resources and make a decision regarding taking severance pay
      and leaving [Parkview] or remaining in their current position for eight
      weeks (if this option is available at the discretion of their manager), while
      they explore vacant positions within the System.

       Based on her interpretation of Parkview’s Policy, DeJournett argues that she
is entitled to severance pay because she became a displaced employee when she was
informed on February 1, 2001, that her position was going to be eliminated on
February 5, 2001. DeJournett further argues that Section IV(B)(3)’s “notice”
provision is the “vesting mechanism” for her right to severance and that a
“displaced employee” is one who knows her job will be eliminated at some point in
the future.

       Contrary to DeJournett’s interpretation, Section IV(A)(3) states that if
reorganization is completed and there is no position for which DeJournett is
qualified then “position elimination will occur and [DeJournett] will be eligible for
the position elimination options as outlined by this policy.” This section makes
clear that any possible position elimination options flow only from the completion of
the department’s reorganization and the lack of availability of comparable jobs. In
other words, DeJournett would not have been entitled to severance pay until
Parkview completed the reorganization of the Department and confirmed that there
were no comparable positions for DeJournett.
No. 04-2843                                                                    Page 4

       Based on the plain language of Parkview’s policy, the facts of this case
establish that DeJournett was not eligible for severance pay because she quit her
position before the Department’s reorganization was complete. On Thursday,
February 1, 2001, Parkview notified DeJournett that she was not selected for any of
the five available positions and that her current position would finally be
eliminated on Monday, February 5, 2001, which we can assume marked the end of
the Department’s reorganization. For the remainder of her shift on Thursday,
February 1, and for Friday, February 2, however, DeJournett still had a position at
Parkview, and Parkview had not completed the Department’s reorganization. As a
result, when DeJournett stormed out on Thursday, February 1, she voluntarily
resigned from her position and therefore never became eligible for severance
benefits.

       Furthermore, nothing in DeJournett’s meeting with Morphett and Dortch
triggered severance eligibility. Section IV(B)(3) establishes that even once a
position is eliminated severance is not automatic as an employee has the option of
either collecting severance or conducting a job search within the Parkview system.
Under Section IV(B)(3), upon position elimination, DeJournett was to “meet with
Human Resources and make a decision regarding taking severance pay and leaving
[Parkview] or remaining in their current position . . . , while they explore vacant
positions” at Parkview. There is no evidence in the record that DeJournett ever met
with Human Resources to discuss severance pay or finding another position within
Parkview. Instead, the evidence establishes that once DeJournett learned that she
had failed to be selected for any of the open positions, DeJournett turned in her
badge, cursed at her supervisor, walked out on the remainder of her shift, and
failed to appear for work the following day.

       Under the facts of this case, DeJournett clearly has cut off her own nose to
spite her face. DeJournett is neither entitled to nor eligible for severance under the
plain language of Parkview’s Policy.

      III.    CONCLUSION

    For the reasons stated above, we AFFIRM the district court’s grant of
summary judgment in favor of Parkview Health System, Inc.